DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami et al. (U.S. PGPub No. 2017/0170637) in view of Kaminski et al. (U.S. PGPub No. 2002/0077770 A1).
As to claims 1 and 11, Kominami discloses and shows in figures 2 and 4, a system for measuring a sample component of a drug delivery or storage device, the system comprising ([0001]; the examiner notes as well as applicant that the prior art document is measuring spark plugs, however there are two key aspects that prevent the preamble from overcoming the prior art, firstly the limitation simply states a sample component of a drug deliver or storage device, where a spark plug can be interpreted as a form of energy storage device, secondly the material worked upon in the apparatus claim does not limit the apparatus as the optical system and the way the light is measured does not structurally/functionally change when measuring for example a spark plug or a drug capsule as in both cases the light is just measuring the edge of an object): 
a light source (300) for illuminating a sample component from a first side (right side of insulator 10) ([0050]; [0052], ll. 1-2); 
an optical imaging sensor (400) positioned opposite the light source (explicitly shown in figure 2), configured to capture an image of the sample component and where a portion of the light from the source impinges upon at least a portion of the optical imagining sensor (explicitly shown in figure 2) ([0051]; [0052], ll. 1-2; the examiner notes that some language was removed from the apparatus to broaden it relative to the method claim, however for simplicity and ease of citation, the limitations were left in as they are still present in the method claim which is being addressed simultaneously); 
a sample positioning stage (700) configured to support the sample component between the optical imaging sensor and the light source (explicitly shown in figure 2) ([0056]); 
a motor (600) configured to rotate the sample positioning stage relative to the optical imaging sensor and the light source (i.e. around axis CL) ([0056]; [0057], ll. 1-3); and 
a controller (200) configured to ([0048]): 
control capture of an image of the sample component ([0062]); 
determine a location of an outer edge point at a fixed longitudinal position of the sample component in (points that form line La as disclosed or points from line Lb) of the captured image ([0064], ll. 6-9; [0065], ll. 5-15); 
rotate the sample component relative to the optical image sensor and the light source through a predetermined rotational distance x (e.g. 360 degrees at 7.2 degree increments) ([0067], 4-8); 
repeat the determine step and the rotate step to collect n (i.e. 50) images, separated from each other by the rotational distance x (i.e. 7.2) with respect to the sample component, wherein n*x > 360 degrees ([0067], 4-8; the examiner notes that only the determine and rotate steps are claimed as being repeated, this does not require that the fixed point in the determine state be the same as the fixed point during the repeated step, as such both points in the first determination and repeated determination is “a fixed longitudinal position”, as such the prior art still teaches the noted limitation until which point applicant further limits the claim to require that the fixed longitudinal position is the same between the first and repeated determined step); 
compare the locations of the outer edge points between the captured images (i.e. measurement of circular runout) ([0047]; [0064], ll. 1-9).  
Kominami does not explicitly disclose comparing the locations of the outer edge points between the captured images to each other to determine at least one dimension of the sample component, specifically that the points compared are in the same fixed longitudinal position.
However, Kaminski does disclose in ([0004]; [0021], ll. 8-17; [0023], ll. 7-14) calculating the same variable “circular runout” on a cylindrical surface.  Doing so via the basic and well-known concept of measuring points along a fixed longitudinal position while an object is rotated 360 degrees.  It is therefore found obvious that in addition to picking two points in the image at two longitudinal positions, picking one point and recording change as is done in Kaminski is obvious as well to yield a predictable result of further augmenting/verifying the accuracy of the method in Kominami.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kominami with comparing the locations of the outer edge points between the captured images to each other to determine at least one dimension of the sample component, specifically that the points compared are in the same fixed longitudinal position in order to provide the advantage of increased accuracy, in using the optical measuring technique of Kominami with two distinct point based measurements one can obviously verify and refine any dimensional measurement such as cylindrical runout.
The subject matter of claims 1 and 11 relate in that the technical features of apparatus claim 1 are in each case suitable for implementing the method of claim 11, therefore the method is inherent, in view of the above apparatus rejection.
As to claim 2, Kominami disclose a method, wherein the captured images are of a silhouette of the sample component (Fig. 4 explicitly shows the silhouette of the insulator 10) ([0063]).  
 	As to claims 3 and 12, Kominami discloses a method, wherein the at least one dimension of the sample component includes, one or more values of: a degree of concentricity of the sample component; a degree of cylindricity of the sample component; a circular runout of a cross-section of the sample component; and/or a total circular runout of the sample component (Fig. 4, [0070])  
 	As to claims 4 and 13, Kominami discloses a method, further comprising: identifying a second outer edge point (points that define line Lb) of the component in each image; and determining a transverse distance between the outer edge point and the second outer edge point in each image ([0065]).  
 	As to claim 6, Kominami discloses a method, wherein the rotational distance is less than 15 degrees ([0067], ll. 4-8).  
 	As to claims 9 and 19, Kominami discloses a method, wherein the method further comprises: comparing the one or more measured values to one or more predetermined threshold values to determine whether a mold part should be replaced ([0070]-[0073], where the circular runout is compared against a tolerance/threshold value to determine if failing/replacement is required (i.e. a molded part)).  
 	As to claim 14, Kominami discloses a system, wherein the sample positioning stage is configured to rotate about a rotational axis R (CL), and wherein the sample positioning stage comprises an alignment feature (where the examiner is interpreting that a clamp as disclosed and known in the art clamps an object into a particular location, in this case the alignment to the center axis of the motor) for locating the sample component in alignment with the rotational axis R ([0057], ll. 1-3; [0059]; [0061]).  

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami in view of Kaminski further in view of Sheiman et al. (U.S. PGPub No. 2006/0203254 A1).
As to claims 5 and 17, Kominami in view of Kaminski does not explicitly disclose a system, wherein the controller is configured to determine a degree of concentricity between a cross-section of the sample component and the outer edge point and a second cross-section of the sample component and a second outer edge point.  
However, Sheiman does disclose in ([0005]) the basic concept of using a measurement of edges to determine concentricity with regards to an axisymmetric part.  In doing so on can define a tolerance to reject or pass the part based on said tolerance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kominami in view of Kaminski with a system, wherein the controller is configured to determine a degree of concentricity between a cross-section of the sample component and the outer edge point and a second cross-section of the sample component and a second outer edge point in order to provide the advantage of increased accuracy in using another common form of measure one can obviously more accurately model the sample under test so that an additional tolerance can be used to further ensure the highest quality part possible is produced.

Claims 7, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami in view of Kaminski further in view of Offenborn et al. (U.S. PGPub No. 2017/0307541 A1).
As to claim 8, Kominami in view of Kaminski does not explicitly disclose a method comprising: automatically picking up the sample component form an assembly or manufacturing line and automatically placing the sample component on the sample positioning stage.  
However, Offenborn does disclose and show in figure 3 and in ([0128]) the basic concept of using an automatic picking system (loader/unloader which as disclosed can be for example a robot), where the examiner is interpreting the baskets shown as a form of manufacturing line).  Lastly where Offenborn does disclose automatically putting the parts on the presentation stage (30) that gets rotated into a similar inspection system as the one used in Kominami.  The examiner further notes that automating a manual activity which Kominami is silent with regards to, is and obvious choice known to one having ordinary skill in the art to speed up measurement and reduce alignment errors.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kominami in view of Kaminski with a method, comprising: automatically picking up the sample component form an assembly or manufacturing line and automatically placing the sample component on the sample positioning stage in order to provide the advantage of expected results in using a common automatic picking assembly one can more rapidly and accurately pick and place sample parts for detection by the optical system as claimed.  
As to claim 7 and 18, Kominami in view of Kaminski does not explicitly disclose a method, wherein the light source is collimated.  
However, Offenborn does disclose in ([0060]; [0165]) the basic concept of using collimated light rays with a radiation source in order to allow the well-known ability to supply a higher level of radiation per surface area thus resulting in a high signal-to-noise ratio.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kominami in view of Kaminski with a light source that is collimated in order to provide the advantage of increased accuracy in using parallel light one can avoid optical losses relative to divergent light and provide a higher amount of radiation per surface area.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami in view of Kaminski further in view of Kim (U.S. Patent No. 6,273,783 B1) further in view of Offenborn et al.
As to claims 15 and 16, the examiner firstly notes that it could be argued/interpreted that some of the structures are found in Kominami, however for compact prosecution additional references are being added to teach the basic concepts as claimed more clearly.
Kominami in view of Kaminski therefore does not explicitly disclose wherein the sample positioning stage comprises a post configured to support a piston, and the post comprises a piston receiving portion or wherein the sample positioning stage comprises a dock configured to receive interchangeable component mounts.  
	However, Kim does disclose and show in figures 4a and 4b and labeled figure 4B below and in (col. 5, ll. 8-22 and lines 48-65) the basic stage design as labeled below that allows for a stage to accept and manipulate multiple sample types.  Further the examiner notes that Offenborn explicitly shows in figures 22a and 22c ([0382]; [0384]) again the basic concept of using multiple interchangeable mounts for holding a sample under test.

    PNG
    media_image1.png
    573
    676
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kominami in view of Kaminski wherein the sample positioning stage comprises a post configured to support a piston, and wherein the post comprises a piston receiving portion or wherein the sample presentation stage comprises a dock configured to receive interchangeable component mounts in order to allow provide the advantage of increased versatility in having a stage designed to use multiple mounting options on can more accurately align and hold a larger array of varying shaped potential samples for testing.
Allowable Subject Matter
Claim 10 is allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claims 10 and 20 the prior art taken alone or in combination fails to teach or disclose a system, wherein the at least one dimension of the sample component includes a first value of at least one of a degree of concentricity of the sample component, a degree of cylindricity of the sample component, circular runout of a cross-section of the sample component; and/or a total circular runout of the sample component and wherein the controller is further configured to: identify a mold associated with the first sample component; determine a second value of at least one of a degree of concentricity of the sample component, a degree of cylindricity of the sample component, a circular runout of a cross-section of the sample component; and/or a total circular runout of a second sample component from the mold; compare the first value to the second value; and in combination with the entirety of elements of instant claim 10 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument against the prior art combination of Kominami in view of Kaminski, the examiner does agree with applicant’s argument regarding the motivation applicant provided.  However, the examiner did not use the same motivation or reasoning to combine the two references of record.  So although the argument is persuasive if the motivation used by applicant were used in the rejection (which isn’t the case), the instant rejection uses a different and far more simple reasoning to combine the two references which applicant has failed to challenge.  Specifically, the examiner only provided Kaminski to show the basic concept of measuring the same longitudinal position twice.  The motivation was then argued by the examiner that in all measuring and testing if something is measured twice instead of once it can be usually thought of as a more precise measurement.  In this case measuring any longitudinal position more than once, obviously gives a more accurate measurement of one dimensional of a sample component.  Thus although Kominami does disclose measurement explicitly at two different longitudinal positions, each position could be measured more precisely first with the teaching of Kaminski.  Subsequently, the measurement that is actually done by Kominami would obviously be more precise.  The examiner has therefore maintained the rejection as although applicant’s argument is persuasive, it does not apply to the instant rejection as presented.  The examiner notes for compact prosecution that the instant claims in question amount to measuring optically one longitudinal position at two rotational positions.  This in an of itself is in no way novel, as the measurement of radius or diameter of an object optically is not a novel concept (this is taught not only by the prior art above, but also the prior art made of record below).  The examiner further notes that applicant’s preamble fails to breath any life into the body of the claim and is not found limiting, therefore a drug delivery device is not found at all as limiting in the instant claim.  Further applicant added in “storage device” which obviously minimally limiting as the noted terms encompass an incredibly large number of potential samples.
Prior art made of record
	a.	Mawby et al. (U.S. PGPub No. 2012/0267031 A1) discloses in ([0035], ll. 17-22) that it is well-known to use non-contact vision systems or laser systems to measure radial runout (RRO) via tangential imaging (implying the use of one fixed location imaging). 
	b.	Schreiber (U.S. PGPub No. 2011/0283847 A1) discloses and shows in figures 2 and 3 and in ([0031]; [0035]) the basic concept that physical probes or laser/detector sources are commonly exchangeable to achieve the same result of being able to measure dimensions of a workpiece under test.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886